   8:19-cv-00341-JFB-SMB Doc # 37 Filed: 10/05/20 Page 1 of 2 - Page ID # 212




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

METROPOLITAN OMAHA PROPERTY
OWNERS ASSOCIATION, INC., and
ROOSEVELT LEE,                                                         8:19CV341

                       Plaintiffs,
                                                             SECOND AMENDED FINAL
        vs.                                                    PROGRESSION ORDER

THE CITY OF OMAHA,

                       Defendant.

       THIS MATTER is before the Court on the parties Unopposed Motion to Extend Discovery
Deadlines. (Filing No. 35.) The Motion is granted. Accordingly,

        IT IS ORDERED that the provisions of the Court’s earlier final progression orders remain
in effect, and in addition to those provisions, progression is as follows:

       1)     The trial and pretrial conference will not be set at this time. The status conference
              presently scheduled for December 3, 2020 is canceled. A status conference to
              discuss case progression, the parties’ interest in settlement, and the trial and
              pretrial conference settings will be held with the undersigned magistrate judge on
              February 1, 2021 at 10:00 a.m. by telephone. Case conference instructions are
              found at Filing No. 32.

       2)     The deadline for completing written discovery under Rules 33, 34, and 36 of the
              Federal Rules of Civil Procedure is February 19, 2021. Motions to compel
              discovery under Rules 33, 34, and 36 must be filed by March 5, 2021.

              Note: A motion to compel, to quash, or for a disputed protective order shall not be
              filed without first contacting the chambers of the undersigned magistrate judge to
              set a conference for discussing the parties’ dispute.

       3)     The deadlines for identifying expert witnesses expected to testify at the trial, (both
              retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
              Civ. P. 26(a)(2)(C)), are:

                      For the plaintiff(s):                 November 13, 2020
                      For the defendant(s):                 November 13, 2020
   8:19-cv-00341-JFB-SMB Doc # 37 Filed: 10/05/20 Page 2 of 2 - Page ID # 213




         4)       The deadlines for complete expert disclosures1 for all experts expected to testify at
                  trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                  (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          December 28, 2020
                            For the defendant(s):                          December 28, 2020

         5)       The deposition deadline is January 29, 2021.

                       a. The maximum number of depositions that may be taken by the plaintiffs as
                          a group and the defendants as a group is 25.

                       b. Depositions will be limited by Rule 30(d)(1).

         6)       The deadline for filing motions to dismiss and motions for summary judgment is
                  March 1, 2021.

         7)       The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is March 22, 2021.

         8)       The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.

         9)       All requests for changes of deadlines or settings established herein shall be directed
                  to the undersigned magistrate judge. Such requests will not be considered absent a
                  showing of due diligence in the timely progression of this case and the recent
                  development of circumstances, unanticipated prior to the filing of the motion,
                  which require that additional time be allowed.

         Dated this 5th day of October, 2020.

                                                                 BY THE COURT:


                                                                 s/ Susan M. Bazis
                                                                 United States Magistrate Judge




         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
